DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the preliminary amendment filed January 14, 2020.  Claims 21-50 have been cancelled.  Claims 1-20 remain pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) limitations for interpreting a voice query.   Claims 1 and 11 recite method steps for receiving, at a local device, a voice query, which can be achieved by a person hearing a spoken voice query; the step for determining an audio characteristic of the voice query can be achieved by the person hearing the query and determining audio characteristics (loudness, speed, duration) of the query; retrieving, from a table stored at the local device, a plurality of stored voice queries having an audio characteristic similar to the audio characteristic of the voice query can be achieved by the person, once determining an audio characteristic, comparing the heard characteristic to the list or table of stored characteristics; comparing the voice query with the retrieved plurality of stored voice queries can be achieved by the person, once determining an audio characteristic, 
This judicial exception is not integrated into a practical application because the recited device, system, memory or circuitry amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the device, system, memory or circuitry to perform the various steps 
Dependent claims 3-10 and 13-20 do not integrate the judicial exception into a practical application and do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 3 and 13 recite limitations for determining a duration of the voice query; and retrieving a plurality of stored voice queries having a duration within a threshold amount of the duration of the voice query, which can be achieved by the person timing a query, reviewing the table of stored queries to select queries of an amount within a selected duration.  
Claims 4 and 14, recite limitations for  retrieving a plurality of stored voice queries having an audio characteristic similar to the audio characteristic of the voice query comprises: performing audio analysis of the voice query; determining, based on the audio analysis, an audio characteristic of the voice query; accessing metadata describing audio characteristics of a plurality of stored voice queries; and selecting, from the plurality of stored voice queries, a subset of stored voice queries based on the audio characteristic of the voice query and the metadata describing audio characteristics of the plurality of stored voice queries, which can be achieved by the person selecting store queries with characteristics similar to the heard query, reviewing metadata of the queries and selecting certain queries based on the characteristics and metadata.
Claims 5 and 15 recite limitations for the audio characteristic of the voice query includes at least one of a duration, a tone, a rhythm, a cadence, or an accent, which are features the person can use to mentally analyze and compare queries.
Claims 6 and 16 recite limitations for  retrieving a plurality of stored voice queries that are most frequently received, which can be achieved by the person using pen and paper to tally how many times a query is spoken.
Claims 7 and 17 recite limitations for updating a counter for the voice query, the counter indicating the number of times the voice query has been received; and updating a last access time of the voice query to indicate a current time, which can be achieved by the person using pen and paper to tally how many times a query is spoken and noting the time the query was received
Claims 8 and 18 recite limitations for  determining whether the storage size of the table exceeds a threshold size; and in response to determining that the storage size of the table exceeds the threshold size, reducing the amount of data stored in the table, which can be achieved by the person monitoring the number of queries stored to determine if more queries can be stored, determining which queries are not needed, and deleting any unnecessary queries.
Claims 9 and 19 recite limitations for determining a frequency with which each stored voice query is received; and in response to determining that the frequency of a particular stored voice query is below a threshold frequency, removing the particular stored voice query from the table, which can be achieved by the person monitoring the 
Claims 10 and 20 recite limitations for determining a last access time of each stored voice query; and in response to determining that the last access time of a particular stored voice query is more than a threshold amount of time prior to a current time, removing the particular stored voice query from the table which can be achieved by the person monitoring the number of queries stored to determine if more queries can be stored, determining which queries are not needed based on the last time the query was used, and deleting any unnecessary queries.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu et al (US Patent Application Publication No. 2020/0227039).
Liu discloses an electronic device and voice command identification method.  Regarding claims 1 and 11, Liu teaches A method [fig 3A] and system (including memory and circuitry – para 0097] for interpreting a voice query, the method comprising: receiving, at a local device, a voice query [fig 3A; S31; para 0034 – sound signals obtained through microphone]; determining an audio characteristic of the voice query [Fig 3A, S32-S34; para 0034-0041; 0071-0074]; retrieving, from a table stored at the local device, a plurality of stored voice queries having an audio characteristic similar to the audio characteristic of the voice query [Fig 3A, S35; para 0071-0074; 0092-0095]; comparing the voice query with the retrieved plurality of stored voice queries [Fig 3A, S35; para 0071-0074; 0092-0095]; identifying, based on the comparing, a stored voice query that matches the voice query [Fig 3A, S35; para 0071-0074; 0092-0095]; retrieving, from the table, text corresponding to the stored voice query [Fig 3A,S35]; and performing an action corresponding to the text [Fig 3A, S36; para 0071-0074; 0092-0095].
Regarding claims 3 and 13, Liu teaches determining a duration of the voice query [para 0039-0040]; and retrieving a plurality of stored voice queries having a duration within a threshold amount of the duration of the voice query [para 0074-0078 – the system compares the target and reference speech based on the number of frames].
Regarding claims 4 and 14, Liu teaches wherein retrieving a plurality of stored voice queries having an audio characteristic similar to the audio characteristic of the voice query comprises: performing audio analysis of the voice query [Fig 3A, S32-S34; para 0034-0041; 0071-0074]; determining, based on the audio analysis, an audio characteristic of the voice query [Fig 3A, S32-S34; para 0034-0041; 0071-0074 – speech feature data]; accessing metadata describing audio characteristics of a plurality 
Regarding claims 5 and 15, Liu teaches the audio characteristic of the voice query includes at least one of a duration, a tone, a rhythm, a cadence, or an accent [para 0039-0040 – duration].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Aggarwal et al (US Patent No. 2019/0206388).
Regarding claims 2 and 12, Liu fails to teach  in response to determining a stored query does not match the voice query, transmitting the voice query to a remote server for transcription; receiving .

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of French (US Patent No. 7,849,263) and Aggarwal et al (US Patent No. 2019/0206388).

Regarding claims 8 and 18, Liu fails to teach determining whether the storage size of the table exceeds a threshold size; and in response to determining that the storage size of the table exceeds the threshold size, reducing the amount of data stored in the table.   French teaches monitoring and deactivating storage devices prior to the device reaching a storage threshold [Abstract. Fig 1].  Aggarawal teaches monitoring usage of the spoken commands and deleting or removing commands that are not used after a predetermined amount of time so as to optimize finite storage [para 0053-0072].  One having ordinary skill in the art would have recognized the advantages of implementing the grammar monitoring techniques of French and Aggarawal in the system of Liu, for the purpose of optimizing finite storage as suggested by Aggarawal.
Regarding claims 9 and 19, the combination of Liu, French and Aggrawal teach determining a frequency with which each stored voice query is received; and in response to determining that the frequency of a particular stored voice query is below a threshold frequency, removing the particular stored voice query from the table [Aggarwal at para 0060-0066].
Regarding claims 10 and 20, the combination of Liu and Aggarwal teaches reducing the amount of data stored in the table comprises: determining a last access time of each stored voice query; and in response to determining that the last access time of a particular stored voice query is more than a threshold amount of time prior to a current time, removing the particular stored voice query from the table [Aggarwal at para 0060-0066].


22.	Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Reed (US Patent No. 4,862,498).
	Regarding claims 6-7 and 16-17, Liu fails to teach retrieving a plurality of stored voice queries that are most frequently received.  Reed teaches systems for selecting commands by monitoring frequency of use of commands (abstract, col. 1, 56-65).  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the frequency of use command history suggested by Reed, for the purpose of optimizing system performance by analyzing frequently used commands in the initial selecting process.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659